 1
     STEPHEN M. LOBBIN
     sml@smlavvocati.com
 2   SML AVVOCATI P.C.
 3
     888 Prospect Street, Suite 200
     San Diego, California 92037
 4   (949) 636-1391 (Phone)
 5
     Attorney(s) for Plaintiff Rothschild Broadcast Distribution Systems, LLC
 6

 7
                     IN THE UNITED STATES DISTRICT COURT
 8                FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9

10
      ROTHSCHILD BROADCAST
      DISTRIBUTION SYSTEMS, LLC,
11                                                 CASE NO.: 4:21-cv-01848-HSG
                         Plaintiff,
12
      v.                                           ORDER GRANTING
13
                                                   PLAINTIFF’S
14    VIAAS, INC.,                                 $0(1'('UNOPPOSED
                                                   MOTION TO EXTEND
15                       Defendant.                DEADLINES BY 30 DAYS
                                                   (as modified)
16

17         THIS    COURT,        having   considered   Plaintiff   Rothschild   Broadcast
18   Distribution Systems, LLC’s $PHQGHG Unopposed Motion to Extend the time to
19   Answer, Move or Otherwise Respond to the Complaint and the case management
20   deadlines by 30 days (the “Motion”), the Court finds good cause exists for
21   extending the below. Accordingly, the Court GRANTS the Motion. The new
22   deadlines shall be as follows:
23                Event                            Proposed Deadline
          Defendant        VIAAS,      Inc.         June 16, 2021
24
          Response to the Complaint
25        Joint      Case       Management    Tuesday, 6HSWHPEHU28, 2021
          Statement
26
          Initial    Case       Management     Tuesday, October 5, 2021 at 2 p.m.
27        Conference
28

                                               1
 1

 2       IT IS SO ORDERED.
 3

 4

 5               5/28/2021
     Date: ____________________       ______________________________
 6                                    Hon. Haywood S. Gilliam, Jr.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                  2
